DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 12/20/2019, in which claims 1-11, 17 and 18 were cancelled, and claims 19-26 were added.  Claims 12-16 and 19-26 are pending and under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/191,918, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘918 application fails to provide support for administering to a subject at least one adeno-associated vector (AAV) comprising a donor molecule and at least one steroid and/or at least one B-cell inhibitor.  Specific steroids, such as methylprednisolone or prednisolone are not disclosed.  Specific B-cell inhibitors such as rituximab are not disclosed.
Claims 12-16 and 19-26 have an effective filing date of 10/28/2015, which is the filing date of provisional Application No. 62/247,469.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).

Required response - Applicant must provide such statement.

Specification
The use of the terms RITUXAN (paragraph [0053]) and SOLU-MEDROL (paragraphs [0053], [0055], [0056], [0057], [0058], [0243] and [0244]), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 13 is objected to because of the following informalities:  the word “comprising” should be replaced with the word “comprises” to improve the grammar of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16, 21 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims require the provision of a genus of B-cell inhibitors for administration in the claimed method.  The B-cell inhibitors are defined solely by function.
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  The specification describes rituximab as a B-cell inhibitor (e.g., paragraph [0031]).  Rituximab is further described as anti-CD20 antibody, which functions in B cell suppression (e.g., paragraph [0008]).  No description is provided of any other inhibitor of B-cells.
	Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to structure and function, the examples are only representative of anti-CD20 antibodies, including rituximab.  The results are not necessarily predictive of structures that will function to inhibit B-cells.  Thus, it is impossible for one to extrapolate from the example of an anti-CD20 antibody described herein those compounds that would necessarily meet the structural/functional characteristics of the rejected claims.
	The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a set of B-cell inhibitors.  The prior art teaches the biologic agents that target B-cells are primarily antibodies to CD20 (Mease, P.J. B-cell targeted therapy in autoimmune disease: Rationale, mechanisms, and clinical application. Journal of Rheumatology, Vol. 35, pages 1245-1255, 2008; e.g., pages 1247-1248, B-cell-targeted therapies in RA: Clinical data; page 1250, Emerging anti-CD20 therapies in RA).  The claims are drawn to an enormous genus of B-cell inhibitors defined solely by function.  The genus encompasses any chemical structure that acts on any component of a B-cell to inhibit any function of a B-cell.  The disclosure of the specification combined with the prior art is insufficient to describe the broadly claimed genus.
	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 12-16, 21 and 23-26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 19-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unzu et al (Journal of Translational Medicine, Vol. 10, 122, 2012, printed as pages 1/11-11/11; see the entire reference).  
Regarding claims 12, 13, 19-22 and 26, Unzu et al teach administering to a macaque subject an adeno-associated vector (AAV) comprising an exogenous sequence encoding a transgene, which is human porphobilinogen deaminase (PBGD), and a steroid, which is methylprednisolone, and a B-cell inhibitor, which is rituximab (e.g., Abstract; paragraph bridging pages 3/11-4/11).
Regarding claim 14, Unzu et al teach the method where the transgene encodes human PGBD, and the macaque subject becomes tolerized to the expressed transgene (e.g., page 2/11, left column, 1st paragraph; page 7/11, paragraph bridging columns).
Regarding claim 23, Unzu et al teach administering rituximab after the AAV encoding PBGD (e.g., paragraph bridging pages 3/11-4/11).
Regarding claim 25, Unzu et al teach administering methylprednisolone and rituximab before the AAV encoding PBGD (e.g., paragraph bridging pages 3/11-4/11).

Claims 12-16, 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sack et al (PLoS ONE, Vol. 7, No. 5, e37671, May 24, 2012, printed as pages 1/9-9/9; see the entire reference).
	Regarding claims 12, 13, 15, 16 and 21, Sack et al teach administering to a mouse with hemophilia A an adeno-associated vector (AAV) comprising an exogenous sequence encoding human B domain deleted Factor VIII (FVIII), and anti-murine CD20 antibody comparable to rituximab (e.g., Abstract; page 2/9, left column, 1st full paragraph; Fig. 1).
	Regarding claim 14, Sack et al teach the method where the transgene encodes FVIII, and the mouse becomes tolerized to the FVIII protein (e.g., paragraph bridging pages 5/9-6/9; page 7/9, right column, full paragraph).
	Regarding claim 23, Sack et al teach the method where rituximab is administered after the AAV encoding FVIII (e.g., Fig. 1).
	Regarding claim 25, Sack et al teach the administration of anti-murine CD20 antibody one week before the AAV encoding FVIII (e.g., page 2/9, left column, 1st full paragraph; Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Unzu et al (Journal of Translational Medicine, Vol. 10, 122, 2012, printed as pages 1/11-11/11; see the entire reference).
The teachings of Unzu et al are described above and applied as before.
Unzu et al do not teach administering rituximab simultaneously with the AAV encoding PBGD.
Unzu et al teach administering rituximab immediately before rAAV injection (e.g., paragraph bridging pages 3/11-4/11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Unzu et al to include the simultaneous administration of rituximab and the AAV encoding PBGD, because Unzu et al teach it is within the ordinary skill in the art to administer the rituximab immediately before the AAV, which is close to the timing of simultaneously.  The timing of administration is so close that prima facie one skilled in the art would have expected them to have the same properties or outcome.  The difference between the disclosed timing and claimed timing is negligible absent any showing of unexpected results or criticality.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sack et al (PLoS ONE, Vol. 7, No. 5, e37671, May 24, 2012, printed as pages 1/9-9/9; see the entire reference).
The teachings of Sack et al are described above and applied as before.
Sack et al do not teach administering rituximab simultaneously with the AAV encoding FVIII.
Sack et al teach administering rituximab one week before and two weeks after rAAV injection (e.g., Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sack et al to include the simultaneous administration of rituximab and the AAV encoding FVIII, because Sack et al teach it is within the ordinary skill in the art to administer the rituximab before and after the AAV, where the administration of one week before is close to the timing of simultaneously.  The timing of administration is close to one week and within the range of administration taught by Sack et al, such that prima facie one skilled in the art would have expected simultaneous administration to have the same properties or outcome.  The difference between the disclosed timing and claimed timing is negligible absent any showing of unexpected results or criticality.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-16 and 19-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38 and 46 of copending Application No. 17/929,157 (herein after the ‘157 application) in view of Hareendran et al (Reviews in Medical Virology, Vol. 23, pages 399-413, September 10, 2013).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 38 of the ‘157 application is drawn to a method comprising administering to a subject an AAV vector, wherein the AAV vector comprises a polynucleotide expression construct comprising a transgene, wherein the transgene encoded a protein that the subject is in need of, and the protein is produced by the subject, and where the method further comprises inducing tolerance in the subject to the protein by treating the subject with one or more steroids and/or B-cell inhibitors.  Claim 38 of the ‘157 application anticipates instant claims 12-14, 19, 21 and 26.
Claim 38 of the ‘157 application does not specify that the encoded protein is Factor VIII.  However, claim 46 of the ‘157 application requires the transgene to encode Factor VIII.  It would have been obvious to modify the method of claim 38 of the ‘157 application to include the transgene encoding Factor VIII for treatment of a clotting disorder.  Accordingly, instant claims 15 and 16 are not patentably distinct from the claims of the ‘157 application.
The claims of the ‘157 application do not specify that the steroid is methylprednisolone, or that the B-cell inhibitor is rituximab, or that the steroid and/or at least one B-cell inhibitor is administered before, during or after the AAV encoding Factor VIII.  However, Hareendran et al teach that a short-term immune suppression regimen induced during the initial phase of vector infusion could minimize unwarranted host immune responses during AAV-mediated gene therapy (e.g., page 406, paragraph bridging columns).  Hareendran et al teach that immune suppression regiments include rituximab, which is a monoclonal anti-CD20 antibody targeting B cells, which promotes tolerance to FVIII in gene therapy (e.g., page 406, paragraph bridging columns).  Hareendran et al teach that prednisolone can be administered to suppress a CTL response to an AAV vector encoding FIX (page 406, paragraph bridging columns).  It would have been obvious to one of ordinary skill in the art to administer the anti-CD20 antibody, rituximab, prior to and with the administration of the AAV vector in order to suppress B-cell responses to the administered vector, because Hareendran et al tech that immune suppression with rituximab promotes tolerance to FVIII in gene therapy.  Furthermore, it would have been obvious to one of ordinary skill in the art to administer prednisolone following administration of the AAV vector to reduce unwanted CTL responses as taught by Hareendran et al.  Accordingly, instant claims 20 and 22-25 are not patentably distinct from the claims of the ‘157 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12-16 and 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15 of U.S. Patent No. 9,629,930 B2 (hereinafter the ‘930 patent) in view of Hareendran et al (Reviews in Medical Virology, Vol. 23, pages 399-413, September 10, 2013).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 8 of the ‘930 patent is drawn to an embodiment, which is method for treating hemophilia B in a subject, comprising integrating a sequence encoding a functional Factor IX (FIX) protein into the genome of a cell, the method further comprising the step of treating the subject with at least one secondary agent, wherein the secondary agent is prednisolone.  Claim 8 of the ‘930 patent does not require administering the sequence encoding FIX in an adeno-associated vector (AAV).  However, claim 15 of the ‘930 patent requires the sequence encoding FIX to be associated with an AAV coat protein.  Thus, instant claims 12-16, 19 and 20 are not patentably distinct from the claims of the ‘930 patent.  
The claims of the ‘930 patent do not further require the administration of rituximab, or that the prednisolone and/or rituximab is administered before, during or after the AAV encoding Factor IX.  However, Hareendran et al teach that a short-term immune suppression regimen induced during the initial phase of vector infusion could minimize unwarranted host immune responses during AAV-mediated gene therapy (e.g., page 406, paragraph bridging columns).  Hareendran et al teach that immune suppression regiments include rituximab, which is a monoclonal anti-CD20 antibody targeting B cells, which promotes tolerance to FVIII in gene therapy (e.g., page 406, paragraph bridging columns).  Hareendran et al teach that prednisolone can be administered to suppress a CTL response to an AAV vector encoding FIX (page 406, paragraph bridging columns).  It would have been obvious to one of ordinary skill in the art to administer the anti-CD20 antibody, rituximab, prior to and with the administration of the AAV vector in order to suppress B-cell responses to the administered vector, because Hareendran et al tech that immune suppression with rituximab promotes tolerance to FVIII in gene therapy, which one would also expect for FIX.  Furthermore, it would have been obvious to one of ordinary skill in the art to administer prednisolone following administration of the AAV vector to reduce unwanted CTL responses as taught by Hareendran et al.  Accordingly, instant claims 21-26 are not patentably distinct from the claims of the ‘930 patent.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/            Primary Examiner, Art Unit 1699